Citation Nr: 1614522	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  13-20 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and major depressive disorder.

3.  Entitlement to individual unemployability 


REPRESENTATION

Veteran represented by:	Stacey Penn Clark, Esquire


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to January 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO, in pertinent part, granted the Veteran's service connection claim for PTSD and assigned an evaluation of 70 percent.  The RO also denied the Veteran's service connection claim for bipolar disorder.  In a subsequent Statement of the Case (SOC), dated June 2013, the RO denied the Veteran's claim for individual unemployability.  The Veteran disagreed with the assigned evaluation for PTSD, the denial of service connection, and the denial of individual unemployability and perfected this appeal.

Initially, the Veteran requested a Travel Board hearing before a Veteran's Law Judge.  See VA Form 9 dated June 18, 2013; Statement from Accredited Representative dated July 31, 2013.  However, the Veteran recently withdrew that request.  See Notice of Withdrawing Request for BVA Hearing dated October 26, 2015.  

The scope of a mental health disability claim generally includes any psychiatric disorder that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board finds that the Veteran's claim should encompass all mental health diagnoses made during the pendency of the appeal, and has recharacterized the Veteran's claim as shown on the title page to better reflect the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Prior to appellate consideration of the Veteran's claim, further development is necessary.  

The Veteran avers that his service-connected PTSD is worse than what is contemplated by his current 70 percent rating.  He also claims that his condition has worsened since his July 2010 VA examination.  See VA Form 9 dated June 18, 2013.  

The Board notes that in addition to PTSD, the Veteran has also been diagnosed with bipolar disorder and major depressive disorder.  See VA Treatment Records dated September 23, 2008 and November 24, 2009; Recover Center Notes dated August 25, 2011; SSA Letter dated December 14, 2012.  While these diagnoses are of record, there is no indication which of the Veteran's symptoms are attributed to his PTSD and which symptoms are attributed to non-service connected psychiatric disabilities.  

To ensure that the evidence of record reflects the current severity of the Veteran's service-connected PTSD disability and accurately depicts the Veteran's current psychiatric disability picture, a more contemporaneous examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (VA is obligated to provide a new examination when a Veteran asserts that the service-connected condition has become more severe.).  Accordingly, the RO should arrange for the Veteran to undergo a VA examination.  The examiner should ascertain the current nature and severity of the Veteran's PTSD, as well as any other psychiatric disabilities the Veteran may have.  

Also on appeal is the Veteran's claim for individual unemployability.  While there is evidence of record pertaining to this claim, the Board finds that the outcome of this issue is inextricably intertwined with the outcome of the Veteran's other pending appeals that are being remanded for further evidentiary development and adjudication.  As such, action on the Veteran's TDIU claim is deferred.

Prior to administering a VA examination, the RO should ensure that any and all outstanding relevant treatment records have been obtained an associated with the case file.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA and private treatment records relating to care the Veteran has received, if any for his psychiatric disabilities, to include PTSD, bipolar disorder, and major depressive disorder.  

2. After completing the development outlined above, schedule the Veteran for a VA psychiatric examination to assess the nature and etiology of the Veteran's current psychiatric disabilities.  The Veteran's claims file should be made available to, and reviewed by the examiner.  Upon review of the record, and examination of the Veteran, please respond to each of the following:

(a)  Please identify any currently manifested psychiatric disorder or any psychiatric disorder that is indicated in the record since December 2009.  

(b)  For each psychiatric identified, please indicate whether it is at least as likely as not (50 percent greater probability) that the disability was incurred in, or is otherwise related to the Veteran's period of active duty service.  

If any of the Veteran's psychiatric disabilities were present during the period under review (December 2009 to the present) but have since resolved, please provide an opinion as to whether any such resolved disability was at least as likely as not incurred in, or was otherwise related to his period of active service.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).

(c) For the Veteran's service-connected PTSD, please determine the current severity of the disability.  In doing so, please discuss which of the Veteran's psychiatric symptoms are attributed to his PTSD, and which symptoms are attributable to the Veteran's other psychiatric disabilities.  

(d) Please comment on the impact the Veteran's psychiatric disabilities, separately and in conjunction with each other, have on his occupation function to include the ability to obtain or maintain gainful employment.  

A complete rational must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. Upon completion of the development outlined in (1) and (2) above, the RO should readjudicate the Veteran's claims.  If the benefits sought on appeal are denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




Department of Veterans Affairs


